Case 3:14-cv-00852-REP-AWA-BMK Document 285 Filed 10/29/18 Page 1 of 1 PageID# 10086



                                              [   ~ ~ ~ ~ ~                      :    September 15, 2018

   Judge Robert Payne
   Spottswood Federal Courthouse
   701 East Broad Street
   Richmond, VA 23219                                ROBER1 £. P/\~NE
                                                   \l.S. O\Sl RIC1 l\J~llG2.!:E:---
   Judge Payne

   I was very pleased to read of your recent decision to declare the current Congressional district map as
   Illegal. Gerrymandering is a scourge on our country and allowing political parties of any sort to control
   the process inevitably leads to each side seeking to maximize the results in their favor.

   Your order is to seek a special master to draw the maps. While an independent party might be able to
   draw compact districts and might be able to minimize racial, ethnic, and political issues I believe that
   there is a better way. Having the process "owned" by human beings must always include a bias in the
   process. Humans make choices and even sub-consciously introduce their own biases into the process.

   We have massive computer power available, we can programmatically produce maps that have very
   "compact'' districts. Using census data the computer program can ignore everything but geography and
   "headcount''. There are no designated seats, there are no boundaries moved back or forth to
   accommodate one office-seeker or another.

   Did some research today and found that a programmer has already created the software that I've
   imagined. The programmer is Brian Olson, here is his website

   tmps://bdistricting.com/2010/

   When I googled "brian olson district maps" his site comes up as a top result.

   Some may argue that there are many considerations for drawing districts but I think that that is just
   another set of biases. What one citizen thinks of as important many others might find incorrect, unfair,
   even illegal.

   Don't know if using computers to draw the map (vs as an aid to people) would fall in your "comfort
   zone" but I think it would solve most of the redistricting issues and has the advantage of being fast,
   inexpensive, and much less subject to argument and challenge. I have some background in software
   development and am comfortable with creating and using programs to help people do things more
   easily, faster, and cheaper. Using Mr. Olson's solution or something like it would fit the need.

   I hope that you will seriously consider this suggestion.

   Thankyou   a  _L ~
   Paul M. DeMalP' ~
   224 N. First Street
   Hampton VA 23664

   713.870.3535
   pauldemarsh@yahoo.com
